Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the claim calls for a superconductor. Superconductivity can typically only be achieved at very low temperatures.  Each superconducting material has its own critical temperature. Applicants list some materials (niobium, lead etc.) that may be found in the superconductor but superconductors are compounds. Superconductivity is an area of research undertaken by elite academics and scientists. It is far above the person of ordinary skill in the art of semiconductor processing. Applicants give no examples, no recipe, no teaching of how this superconductivity is achieved. As a result, claims 10 and 20 require an undue amount of experimentation for the person of ordinary skill to practice.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by “Selective-Area Growth of InAs Nanowires with Metal/Dielectric Composite Mask and Their Application to Vertical Surrounding-Gate FieldEffect Transistors” by Kobayashi.
Regarding Claims 1 and 11, Kobayashi teaches in Fig. 1 nanowire structure and associated method comprising: 
- a substrate InP; 
- a patterned mask layer T/SiON on the substrate, wherein: 
- the patterned mask layer has an opening through which the substrate is exposed; and 
- the patterned mask layer has a thermal conductivity greater than 20 (W/mK) (both W and SiON are higher)
- a nanowire InAs on the substrate in the opening of the patterned mask layer.

Regarding Claims 2 and 12, Kobayashi teaches the nanowire structure and associated method of claims 1 and 11 wherein the patterned mask layer has a thermal conductivity greater than 40 m*K (both W and SiON are higher).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 18 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of U.S. Pat. Pub. No. 20200279845 to Ma et al. (Ma).
Regarding Claims 8 and 9, Kobayashi teaches the nanowire structure of claim 1 including a an InAs active portion but does not explicitly teach that the the nanowire includes a plurality of layers including a buffer layer of Indium gallium arsenide on the substrate and an active layer on the buffer layer.
However, in analogous art, Ma teaches a buffer layer of InGaAs 104. It would have been obvious to the person of ordinary skill at the time of filing to modify Kobayashi with Ma in order to reduce leakage current, as taught by Ma.

Allowable Subject Matter
Claims 3-7 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not teach the listed mask materials.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/               Primary Examiner, Art Unit 2812